PER CURIAM.
The sentence under review is reversed with directions that the trial court impose the same sentence as originally imposed in this case, except that the three year mandatory minimum sentences upon Jones for his four offenses involving the use of a firearm, must be made concurrent, consistent with our prior opinion. Jones v. State, 642 So.2d 671 (Fla. 1st DCA 1994). The one year mandatory minimum sentence for aggravated battery with a vehicle is unaffected and may be consecutive to the three year mandatory minimum sentences. Again, we note that Jones need not be present at resentencing.
It is so ordered.
ERVIN, MINER and LAWRENCE, JJ., concur.